Citation Nr: 1032149	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  96-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU) for 
the period prior to November 14, 2003.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1959 to 
August 1961.

This case initially came to the Board of Veteran's Appeal (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico. In March 1999, the Board remanded the Veteran's 
claim for a TDIU to the RO for further development. In a 
September 2003 decision, the Board denied the Veteran's claim.

The Veteran appealed the Board's September 2003 decision to the 
United States Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court"). In that litigation, a Joint Motion 
for Remand was filed by the VA General Counsel and the Veteran, 
averring that remand was required due to the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an 
Order of May 2004, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of the 
Court's Order in this matter has been placed in the claims file.

In May 2005, the Board remanded the Veteran's claim to the RO for 
further development.

In a November 2006 rating decision, the RO awarded a TDIU, 
effective from November 14, 2003.  Effective that date it was 
determined that, in addition to his back disorder, he now 
manifested a psychiatric disorder due to the back disorder. 
Secondary service connection was granted and a 30 percent rating 
assigned from November 14, 2003.

In July 2007, the Board denied the Veteran's claim.  The Veteran 
appealed the Board's July 2007 decision to the Court.  In that 
litigation, a Joint Motion for Remand was filed by the VA General 
Counsel and the Veteran, averring that remand was required to 
translate specific records associated with the claims file from 
Spanish to English.  In a December 2008 Order, the Court granted 
the Motion and remanded this matter to the Board for compliance 
with the instructions in the Motion. 

Transcription of the records from Spanish to English was 
completed in July 2010 and the claim is again before the Board.


FINDINGS OF FACT

1.  Prior to November 14, 2003, service connection was in effect 
for lumbosacral polyradiculopathy status post lumbar laminectomy; 
lumbar paravertebral myositis (hereinafter referred to as a "back 
disability"), evaluated as 60 percent disabling from January 2, 
1980.  The Veteran's combined disability evaluation was 60 
percent, effective from January 2, 1980.

2.  Prior to November 14, 2003, the Veteran's service- connected 
disability did not preclude him from engaging in substantially 
gainful employment consistent with his occupational experience.  
He worked with the disorder for approximately 30 years, retiring 
from the police department in 1994.


CONCLUSION OF LAW

Prior to November 14, 2003, the criteria for a TDIU have not been 
met. 38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits. In the present case, 
the unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice. Rather, the 
appellant has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, and 
as pertinent herein, the General Counsel endorsed the notice 
requirements noted above, and held that, to comply with VCAA 
requirements, the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of the record or as to other facts that would permit 
[a conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that must 
be a part of the record for the claimant to prevail on the claim.  
See VAOPGCPREC 7-2004 (July 16, 2004).

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, as 
discussed below.

Also, during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim. Id.  However, in the instant case, in the 
November 2006 supplemental statement of the case, the RO provided 
the appellant with notice consistent with the Court's holding in 
Dingess.  Further, as the appellant's claim for a TDIU prior to 
November 14, 2003 is being denied, no disability rating or 
effective date will be assigned and, as set forth below, there 
can be no possibility of prejudice to her.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claim.

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error. Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify. Not only has the 
appellant been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured the 
error in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

In a March 2002 letter, the RO informed the appellant of its duty 
to assist him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim. Clearly, substantial 
compliance with the VCAA has been achieved in the present case.  
There can be no question as to the Veteran's awareness of the 
provisions of the legislation, since a Joint Motion for Remand 
was filed with the Court after the bill became law, and the basis 
for the remand was compliance with the duty to assist and notice 
provisions of the new law.  In addition, the Court provided him a 
copy of the Order remanding his case.  The Board afforded the 
Veteran ample time in which to proffer evidence and/or argument 
after the case was returned from the Court.  In a January 2005 
letter to the Veteran, the Board solicited any additional 
argument or evidence that the Veteran wished to submit.  He 
responded with a signed statement dated in January 2005.  As 
well, in May 2005, the Board remanded the Veteran's claim to the 
RO for further development and, in a May 2005 letter, the RO 
advised the Veteran of its duty to assist him in substantiating 
his claim under the VCAA, and the effect of this duty upon his 
claim.

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced in 
any way by the notice and assistance provided by the RO. See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims files, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO constituted 
harmless error.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Private medical records, dated from August 1995 to June 1999, 
reflect the Veteran's treatment for cervical spondylosis and 
herniated nucleus pulposus stenosis cord compression, bilateral 
carpal tunnel syndrome, status post lumbar discectomy with 
spondylosis and radiculopathy.

VA medical records, dated from October 1995 to November 2006, 
describe the Veteran's treatment for cervical osteoarthritis, 
discogenic disc disease, cervicodorsal myositis, lumbar myositis, 
right knee osteoarthritis, sinusitis, and depressive disorder.

An April 1996 statement from the payroll director of the Puerto 
Rico Police, the Veteran's former employer, is to the effect that 
the Veteran began employment in August 1964 and ended employment 
on March 31, 1994.  He worked eight hours a day and forty hours a 
week.  It was also noted that no concessions were made by reason 
of age or disability.  The Veteran received retirement benefits.

In October 1996, the Veteran filed a formal claim for a TDIU (VA 
Form 21-8940). At that time, he stated that his service- 
connected spinal disc disorder prevented him from employment.  He 
said that his disability affected his full time unemployment 
since 1994, that he last worked full time on March 31, 1994, and 
that he became too disabled to work on March 31, 1994.  His last 
occupation was with the state police. He worked forty hours a 
week from August 1964 to March 31, 1994.  He reportedly lost 
twelve months from illness.  The Veteran indicated that he did 
not leave his last job because of disability.  He said that he 
expected to receive disability retirement benefits.  He had not 
tried to obtain employment since he became too disabled to work.  
He had a high school education.

In November 1996, the Veteran submitted an additional VA Form 21-
8940 claim for a TDIU, and reported his service-connected back 
disability prevented him from employment.  At this time, he said 
that his disability affected his full time unemployment since 
March 31, 1994; that he last worked full time on March 31, 1994, 
and that he became too disabled to work on March 31, 1994.  The 
Veteran indicated that his last occupation was police sergeant.  
He worked forty hours a week from August 1964 to March 31, 1994.  
The Veteran further stated that he reportedly lost at least four 
years from illness.  He said that he left his last job because of 
disability and he did not expect to receive disability retirement 
benefits. He reportedly tried to obtain employment since he 
became too disabled to work.  He had a high school education.

In a written statement in November 1996, it was indicated that 
the Veteran inquired about employment from the author, in his 
business as a sales clerk or a driver delivering goods.  The 
Veteran was not given the job because it would require the person 
to be physically in good health and due to the Veteran's 
disability, he could not perform the work of loading and 
unloading boxes of goods.  Another written statement from 
November 1996 indicates that the Veteran was seen requesting 
employment, however, as the work was delivering goods, the 
Veteran was not in the physical state to do so and he was 
declined employment.

In an April 1997 signed statement, the Veteran reported that he 
was forced to retire early because of his service- connected back 
disability.

A March 1999 written statement from the Veteran's prior employer 
is to the effect that it was certified that the Veteran worked 
for the Puerto Rico police and received retirement benefits for 
years of service.  For the last six years, because of his back 
disability, he was assigned to office work, since the disability 
impeded him from performing normal street police duties.  He 
worked on cases in Juvenile Affairs on a shift from 8:00 a.m. to 
12:00 p.m. and from 1:00 p.m. to 5:00 p.m.

In June 1999, the Veteran reported that he did not receive Social 
Security Administration (SSA) benefits.

On a report of a VA field examination conducted in August 1999, 
it was indicated that the Veteran completed twelfth grade before 
his military service.  After his discharge, he was unemployed for 
two years.  In 1964, he joined the Puerto Rico police and worked 
there until 1994 when he retired.  The findings were that, 
without previous notification, a social and industrial field 
survey was conducted.  The Veteran, his wife, and two neighbors 
were interviewed.  The Veteran lived in a house in a rural area.  
The house was in good condition on the outside and inside.  The 
front yard was on an upward slope that was difficult for walking.  
The house stairs were difficult to climb.  The Veteran was 
dressed in shorts and was clean shaven.

Further, the Veteran reported that his main complaint was 
episodes of back spasms that made him unable to get out of bed, 
and unable to put on his socks and shoes. He sometimes stayed in 
bed all day long.  The Veteran reported that he felt nervous and 
was jumpy in bed.  His daily activities were pacing the house, 
reading a little, and conversing with his neighbors.  The 
Veteran's wife reported that the Veteran did not sleep well, was 
jumpy in bed, and had constant back pain.  The pain worsened to 
the point where he was unable to put on his socks and shoes.  She 
said that the Veteran paced in the house constantly and did not 
do any chores.  The Veteran's neighbor, who was related to the 
Veteran, reported that the Veteran conversed with friends when 
they came to his house.  He stayed at home most of the time.  He 
went out of his house sparingly and only drove his car to places 
close to his house.  The Veteran walked in a bending position.  
Another neighbor reported that the Veteran was a good neighbor 
and was at home most of the time.  Sometimes he did some yard 
work.  No abnormal behavior was reported.

According to an October 1999 VA orthopedic examination report, 
the examiner reviewed the Veteran's medical records.  The Veteran 
complained of pain, weakness, stiffness, fatigability, lack of 
endurance, and sharp pain of the neck.  He complained of numbness 
of the hands, weakness of the hands, and of radiating pain down 
the upper extremities.  He also reported low back pain that 
radiated to the lower extremities and he had numbness and 
weakness.  He was treated with Naprosyn and Flexeril and had a 
TENS machine that he used daily for chronic pain.  The Veteran 
was in physical therapy and follow up with a neurologist and 
primary care physician frequently for the past year.  He saw 
these doctors more than 15 times during the past year.  
Precipitating factors were turning the head, bending, and lifting 
more than five pounds.  Alleviating factors were neck brace, TENS 
machine, and hot pads.  The Veteran used one Lofstrand crutch, an 
orthopedic bed, a TENS unit, an orthopedic pillow, and a 
Philadelphia collar.  He was unable to bend, lift objects more 
than 5 pounds from the floor, sit without pain for prolonged 
periods of time, stand without pain for long periods of time, or 
do household chores or yard work.

On examination, range of motion of the neck was flexion to 25 
degrees, extension to 15 degrees, lateral bending right and left 
to 10 degrees, and rotation to right and left to 5 degrees.  
Range of motion of the trunk was flexion to 15 degrees and 
extension to 5 degrees, rotation right and left to 10 degrees, 
and lateral bending right and left to 5 degrees.  The Veteran 
complained of pain when attempting movements of all kinds of 
motion of the neck and lower back.  There were severe spasms and 
tenderness from C1 to S1 of the paravertebral muscles, 
bilaterally.  The Veteran had flattening cervical and lumbar 
spine lordosis.  There was mild listing to the left. He had 
symmetric musculature of the back.  There were decreased deep 
tendon reflexes bilaterally.  Manual muscle test was essentially 
normal (5/5) for all upper extremities and 3.5-4/5 for the lower 
extremities.  He complained of pain of the back with all resisted 
movements of the extremities.  Straight leg raising caused pain 
at 30 degrees.  Results of the Spurling test were negative.

The diagnoses were clinical lumbosacral poly radiculopathy, 
status post lumbar laminectomy secondary to herniated nucleus 
pulposus in 1976, severe cervical discogenic disease, 
cervicodorsal paravertebral myositis, and lumbosacral 
paravertebral myositis.  The lumbosacral findings of pain, 
decreased range of motion, lower extremity strength, and 
decreased reflexes were secondary to the service-connected lumbar 
laminectomy.  The VA examiner opined that the Veteran was not 
unemployable due to his service-connected laminectomy but should 
be restricted to light duty with frequent work breaks in 
whichever job he does perform.

Also in October 1999, VA neurological and orthopedic examiners 
agreed that the Veteran's cervical disorder was unrelated to his 
service-connected back disability.

A December 1999 written statement from the Veteran's former 
employer is to the effect that it was certified that the Veteran 
was a member of the Puerto Rico Police. He joined the agency in 
August 1964.  Effective March 31, 1994, he received pension 
benefits for years of service.  At that time of his retirement, 
he fulfilled the role of sergeant.

In a May 2002 signed statement, the Veteran said the evidence 
clearly showed that he was obliged to retire from the government 
of Puerto Rico (police) at age 53, without reaching the 
retirement age of 55, due to his back disability that diminished 
his retirement benefits.  He said he was continuously treated 
since October 1999 at the (VA) Ponce Satellite Clinic.  He also 
said that there was clear evidence that his normal functions as a 
policeman had to be eliminated due to his inability to perform 
the work for which he was trained.  He had to perform clerical 
activities for which he was untrained that caused him to advance 
his date of quitting his job.

A December 2006 signed statement from a human resources 
administrative analyst with the Division of Nomination and 
Changes, is to the effect that the Veteran was a member of the 
Police of Puerto Rico from August 3, 1964 to March 31, 1994, when 
he sought retirement.  At the time of his retirement, the Veteran 
was a sergeant.

In a January 2007 written statement, the Veteran said he worked 
for the government of Puerto Rico for thirty years.  During his 
last five years, he said that he worked on light duty due to his 
service-connected low back disability.  The Veteran submitted a 
January 2007 signed statement from the manager of the Division of 
Pensioners' Affairs, certifying that the Veteran enjoyed the 
benefits of pension for merit from the retirement system, 
effective April 1, 1994.

Additional records translated from Spanish to English in July 
2010 include statements by the Veteran that reiterate prior 
assertions and VA medical records
pertaining to medical treatment for non service-connected 
disabilities.  

III.  Legal Analysis

In October 1996 the RO received the Veteran's application for a 
TDIU.  He reported that he was unable to work since March 1994.  
The Veteran reported having a high school education and work 
experience for the state police for thirty years.

A TDIU may be assigned where the combined schedular rating for 
the service-connected disabilities is less than 100 percent, when 
it is found that the service-connected disabilities render the 
Veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19.  Factors to be considered are the Veteran's 
employment history and his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.

The sole fact that a Veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment because 
of economic circumstances, is not enough for a TDIU grant.  
Furthermore, age is not for consideration.  A high schedular 
rating, in itself, is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can, 
in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15 (2009).  In 
evaluating a claim for a TDIU, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). As noted, consideration may not be 
given to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, that 
is, the Veteran's ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, and 
that the thrust is whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991). 
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
Veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.

Marginal employment may also be held to exist, on a facts- found 
basis, when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that Veterans who, in light of 
their individual circumstances, but without regard to age, are 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities shall be rated totally 
disabled, without regard to whether an average person would be 
rendered unemployable by such circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(1991).  In determining whether a Veteran is entitled to 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding the claim, 
the Board may not favorably consider the effects of the Veteran's 
non-service-connected disabilities with respect to their degree 
of interference with the Veteran's employability.

Indeed, the Court stated that in order for a Veteran to prevail 
on a claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor, which takes 
his case outside of the norm.  The sole fact that he is 
unemployed or has difficulty obtaining employment is not enough.  
The question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose v. Brown, supra. If total 
industrial impairment has not been shown, the VA is not obligated 
to show that a Veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).  
Appellant's age is not for consideration in evaluating the 
claims. 38 C.F.R. § 4.19.

Prior to November 14, 2003, the Veteran's only service- connected 
disability was his back disability, evaluated as 60 percent 
disability since January 1980.  His combined disability 
evaluation was 60 percent since January 1980.  Therefore, the 
Veteran did meet the percentage prerequisites for entitlement to 
TDIU under 38 C.F.R. § 4.16(a) (one disability rated at least 60 
percent, or a combined rating of 70 percent or more, with one 
service-connected disability rated at 40 percent or more). The 
Board must now consider whether his service-connected disability 
rendered him unable to obtain and retain substantial gainful 
employment prior to November 14, 2003.  See 38 C.F.R. § 4.16(b).

In October 1999, the VA orthopedic examiner diagnosed the Veteran 
with clinical lumbosacral poly radiculopathy, status post lumbar 
laminectomy secondary to herniated nucleus pulposus in 1976, 
severe cervical discogenic disease, cervicodorsal paravertebral 
myositis, and lumbosacral paravertebral myositis.  The 
lumbosacral findings of pain, decreased range of motion, lower 
extremity strength, and decreased reflexes were considered 
secondary to the service- connected lumbar laminectomy.  However, 
in the VA orthopedic examiner's opinion, the Veteran was not 
unemployable due to his service-connected laminectomy but should 
be restricted to light duty with frequent work breaks in 
whichever job he does perform.

As well, the October 1999 VA neurological and orthopedic 
examiners agreed that the Veteran's cervical disorder was 
unrelated to his service-connected back disability.

Here, the record shows that the Veteran has high school education 
and, after military service, had work experience as a police 
officer.  In his claim for a TDIU filed in October 1996, the 
Veteran reported that he last worked full time in March 1994.

However, the fact that a claimant is unemployed, retired, or not 
looking for work does not mean he is entitled to a TDIU.  The 
issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by employment, 
not whether the claimant can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. at 363.

Upon review of the pertinent and objective evidence of record, 
the Board is of the opinion that, prior to November 14, 2003, the 
Veteran's service-connected back disability did not render him 
unemployable.

Prior to November 14, 2003, the Veteran had a 60 percent rating 
for his service connected disability of status post laminectomy 
with lumbar myositis.  This was his only service- connected 
disability.  The competent and probative evidence of record does 
not show that his service-connected disability of status post 
laminectomy with lumbar myositis, standing alone, without regard 
to advancing age or non-service connected disabilities precluded 
him from engaging in any substantially gainful employment, as 
reported on the VA examination report in October 1999.  The 
statements from the Veteran's prior employer, where he worked 
until 1994, show that he retired due to years of service.  It was 
indicated that he was assigned office work for six years prior to 
his retirement due to his back disability, and the evidence shows 
he worked eight hours a day during this time period and during 
the time he worked for the Puerto Rico police.

It is further noted that the Veteran was assigned the 60 percent 
disability evaluation for his service-connected back disability 
from 1980, and then worked for 14 years at that level of 
disability.  As such, the Veteran is not precluded from 
performing all forms of substantially gainful employment due to 
his service connected disability, and the preponderance of the 
evidence is against his claim for TDIU benefits for the period 
prior to November 14, 2003.

While the Veteran's service-connected status post laminectomy 
with lumbar myositis caused some economic inadaptability prior to 
November 14, 2003, this is taken into account in the evaluation 
assigned that disability and there is no showing of total 
individual unemployability based solely on this disability 
without taking into account his other non-service connected 
disabilities.

For the reasons set forth above, it is not shown that the Veteran 
is precluded from substantially gainful employment or is 
otherwise unemployable secondary to his service connected 
disability.  Thus there is no basis for an award of TDIU for the 
period prior to November 14, 2003.  38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU prior to November 14, 2003, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


